Deen, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, 253 Ga. 337 (320 SE2d 174) (1984), our decision in Martin v. Sears, Roebuck & Co., 170 Ga. App. 791 (318 SE2d 144) (1984), is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


McMurray, C. J., and Sognier, J., concur.

*757Decided November 27, 1984.
Henry C. Custer, for appellant.
W. Earl McCall, Jesse W. Walters, for appellee.